Fish, J.
There being no exception to the rulings of the court during the progress of the trial, or to the charge, and there being sufficient evi- . dence to support the verdict, there was no error in refusing to grant a new trial.

Judgment, on main bill of exceptions, affirmed; on cross-bill, dismissed.


All the Justices concurring.

Action for damages. Before Judge Russell. Walton superior court. August term, 1899.
Joseph B. & Bryan Gumming, for the railroad company.
LI. G. Roney and W. S. TJpshaw, contra.